 

Case 17-12560-K.]C Doc 3275 Filed 01/04/19 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter ll
WOODBRIDGE GROUP OF COMPANIES, Case No. 17-12560 (KJC)
LLC, <=,tal.,1
(Jointly Administered)
Debtors.

Ref. Docket Nos. 33 O\?)j 35 69 59

 

ORDER (I) AUTHORIZING THE SALE OF 711 WALDEN DR., BEVERLY HILLS,
CALIFORNIA PROPERTY OWNED BY THE DEBTORS FREE AND CLEAR OF
LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; (II) APPROVING

RELATED PURCHASE AGREEMENT'2 AND gIII) GRANTING RELATED RELIEF

Upon the motion (the “MLion”)z filed by the above-captioned debtors and debtors in
possession (collectively, the “D_ebt_o_r_s_”) in these chapter ll cases (the “Chap_ter ll Cases”) for
entry of` an order (i) authorizing the sale (the “SLle”) of real property owned by the Debtor Riley
Creek Investments, LLC (the “Se_ller”) located at 711 Walden Drive, Beverly Hills, Califomia
90210 (the “La_nd”), together With Seller’s right, title, and interest in and to the buildings located
thereon and any other improvements and fixtures located thereon (collectively, the
“ mprovements” and together With the Land, the “Real Property”), and any and all of` the Seller’s
right, title, and interest in and to the tangible personal property and equipment listed in the
Purchase Agreement and remaining on the Real Property as of` the date of` the closing of` the Sale
(collectively, the “Personal Property” and, together With the Real Property, the “P£My”) on an

“as is, Where is” basis, free and clear of` any and all liens, claims, encumbrances, and other

 

l The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.

The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Blvd #302, Sherman Oaks,
Califomia 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at wWw.gardencitvgroup.com/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

2 Capitalized terms used but not defined herein have the meaning assigned to such terms in the Motion.

01 :23982705.1

 

 

Case 17-12560-K.]C Doc 3275 Filed 01/04/19 Page 2 of 5

interests to Bemard A. Khalili and Nathalie Khalili (together with any assignee, the “Purchaser”)
pursuant to the terms and conditions of that certain Califomia Residential Purchase Agreement
and Joint Escrow lnstructions dated as of November 22, 2018 (as may be amended,
supplemented, or otherwise modified from time to time, the “Purchase Agreement”) by and
between the Seller and the Purchaser, a copy of which is attached as Exhibit l hereto;
(ii) authorizing and approving the terms of the Purchase Agreement, and (iii) granting certain
related relief; and the Court having jurisdiction to consider the Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334; and the Court having found that the legal
and factual bases set forth in the Motion and the Declaration of Bradley D. Sharp in Support of
Debtors ’ Motion to Sell 711 Walden Dr., Beverly Hl`lls, Call`fornia Property establish good and
sufficient cause for granting the Motion; and it appearing that the relief requested in the Motion
is appropriate in the context of these Chapter ll Cases and in the best interests of the Debtors
and their respective estates, their creditors, and all other parties-in-interest; and it appearing that
notice of the Motion was adequate and proper under the circumstances of these Chapter ll
Cases, and that no other or further notice need be given; and after due deliberation and sufficient
cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED as set forth herein.

2. The Purchase Agreement is authorized and approved in its entirety.

3. Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are
authorized, in their discretion and in the exercise of their business judgment, to sell the Property
pursuant to the Purchase Agreement free and clear of all liens, claims, interests, and

encumbrances, to perform all obligations under the Purchase Agreement (including payment of

01 :23982705.1

 

Case 17-12560-K.]C Doc 3275 Filed 01/04/19 Page 3 of 5

the Broker Fees and the Other Closing Costs out of the proceeds of the Sale), and to take any
other reasonable actions that may be necessary in the Debtors’ good faith business judgment to
effectuate closing of the Sale, and that any actions taken by the Debtors necessary or desirable to
consummate such transactions prior to the entry of this Order are hereby ratified.

4. The Debtors and any intermediary financial institution, title company, and closing
attorney participating in the closings of the Sale are authorized to transfer title and deed property,
and take any other actions as may be necessary to transfer ownership of the Property to the
Purchaser.

5 . All persons and entities holding liens, claims, interests or encumbrances with
respect to the Property are hereby barred from asserting such liens, claims, interests or
encumbrances against the Purchaser, its successors or assigns, or the Property.

6. All proceeds of the Sale (net of the Broker Fees and Other Closing Costs) shall be
paid to the Debtors into the general account of Debtor Woodbridge Group of Companies, LLC,
and such net proceeds shall be disbursed and otherwise treated by the Debtors in accordance with
the Fz`nal Order on Debtors ’ Motionfor Enlry of Interim and Final 0rders (1) Pursuant to 11
U.S.C. § § 105, 361, 362, 363, 364, 507, and 552 Authorizz`ng Debtors to (A) Obtain Postpetition
Secured Financing, (B) Use Cash Collateral, (C) Grant Adequate Protectl'on to Prepetl`tion
Secured Partl'es,' (11) Modl`j_‘j)ing the Automatic Stay,' (111) Schedull`ng a Fl`nal Hearing Pursuant
to Bankraptcy Rules 4001 (b) and 4001 (c),' and (1 V) Grantl`ng Related Rell`ef[D.l. 724] (the
“Final DIP Order”).

7. The Debtors are authorized and empowered to pay the Broker Fees out of the Sale

proceeds by paying the Seller’s Broker Fee to Compass in the amount of up to 2% of the gross

01 :23982705.1

 

 

 

 

Case 17-12560-K.]C Doc 3275 Filed 01/04/19 Page 4 of 5

Sale proceeds and by paying the Purchaser’s Broker Fee to Coldwell Banker in the amount of up
to 2.5% of the gross Sale proceeds.

8. The Purchase Agreement is undertaken by the Debtors and Purchaser in good
faith and that, pursuant to section 363(m) of the Bankruptcy Code, the reversal or modification
on appeal of any sale consummated pursuant to the terms of this Order shall not affect the
validity of such sale unless such sale was stayed pending appeal.

9. Filing of a copy of this Order in the county in which the Property is situated may
be relied upon by all title insurers in order to issue title insurance policies on the Property.

10. Any title insurer, escrow agent, or other intermediary participating in a closing of
the Sale of the Property is authorized to disburse all funds at the closing of the Sale pursuant to
the applicable settlement statement or escrow instructions provided by the parties to such Sale.

11. The Debtors shall be authorized and empowered to take any necessary actions to
implement and effectuate the terms of this Order.

12. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry notwithstanding any applicability of Bankruptcy Rule 6004(h).

13. The terms and provisions of this Order and any actions taken pursuant hereto shall
(i) survive entry of any order converting the Debtors’ cases to chapter 7 or dismissing the
Debtors’ cases (or any of them), and (ii) continue in this or any superseding case under the
Bankruptcy Code of any of the Debtors.

14. The provisions of this Order shall be binding upon the Debtors and their
successors and assigns, including, without limitation, any trustee or other fiduciary hereafter

appointed as legal representative of the Debtors or with respect to property of the estates of the

01:23982705,1

 

Case 17-12560-K.]C Doc 3275 Filed 01/04/19 Page 5 of 5

Debtors, whether under chapter 11 of the Bankruptcy Code, any confirmed plan, or any
subsequent chapter 7 case.

15. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such motion and to have satisfied Bankruptcy Rule 6004(a).

16. This Court shall retain jurisdiction and power with respect to all matters arising

from or related to the interpretation and implementation of this Order.

Dated: t 5 _ , 2019 /
Wilmi on, Delaware dr
b \.C,</\

WA /t x\
KEV J. CAREY)z
UNITD STATE§llZ» ANKRU ' JUDGE

01:23982705.1

 

 

 

